DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/18/2019 and 05/21/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (KR 20120000701, hereinafter Chang, cited on IDS dated 05/21/2019).
Regarding claim 10, Chang discloses a planetary roller extruder section forming a feed part of an extruder, comprising:
an internally toothed housing (figures 10 and 12, item 1);
an externally toothed central spindle disposed centrally within and at a distance from the housing (item 20); and
planetary spindles arranged to rotate in a void between the central spindle and the housing (item 10), each planetary spindle having an external toothing meshing with both the housing and the central spindle (see figures 9 and 11),
wherein at least one planetary spindle comprises at least two axially spaced areas including
a first area (figures 9 and 11, item 30) having a first number of teeth, the first number of teeth being less than a full set of teeth, and
a second area (item 14) having a second number of teeth, the second number of teeth being less than a full set of teeth and more than the first number of teeth.
Regarding claim 12, Chang discloses the second and first area having differing lengths (see figures 9 and 11, items 14 and 30).
Regarding claim 19, Chang discloses the internally toothed housing comprising an internally toothed liner disposed within the housing (see figures 10 and 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (KR 20120000701, hereinafter Chang, cited on IDS dated 05/21/2019) in view of Rust (US PGPub 2015/0283728, hereinafter Rust).
Regarding claim 11, Chang is silent to the first and second areas having the same length.  Rust teaches a planetary extruder having planetary spindles with differently structured areas (figure 10, ranges 86 and 87) wherein the areas have the same length (see figure 10).  In viewing figure 10, one of ordinary skill in the art would reasonably conclude that the areas depicted could be of similar length.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 13 and 14, Chang discloses a transition between the first and second areas in which the teeth taper off (see figures 9 and 11), but is silent to the length of the transition.  Rust teaches that the transition between sections having different numbers of teeth may be abrupt (paragraph 0155) or slow (paragraph 0156), which would imply that other transition lengths between these two options are possible.  Thus, it would have been within the ability of one having ordinary skill in the art to have provided a transition of any length, including those recited in claims 13 and 14.  The Examiner notes that the specification contains no disclosure of any unexpected results arising from the recited transition lengths, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of the transition length, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the combination of Chang and Rust with the dimensions recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
Regarding claim 15, Chang is silent to a drive-side guiding area as recited.  Rust teaches a planetary spindle having a drive-side guiding area with full toothing disposed at an end of the extruder section proximal to a drive (figure 10, ranges 85 and 88).  Figure 10 shows a planetary spindle having conventional toothing at both ends, one of which would be proximal to a drive as recited.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Chang with the guiding area of Rust because the simple substitution of the guiding area of Rust for that of Chang would only produce the predictable result of moving material through the extruder, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 16, Chang is silent to a drive-side guiding area.  Rust is relied upon, as above, to teach the drive-side guiding area, and further to teach the area having a length that is at least equal to the external diameter of the spindles (paragraph 0214, “outer diameter of forty-two millimeters”, “part 61 [with full tooth trimming] has a length of 200 millimeters”).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Chang with the guiding area of Rust because the simple substitution of the guiding area of Rust for that of Chang would only produce the predictable result of moving material through the extruder, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claims 17 and 18, Chang is silent to a guiding area disposed opposite the drive-side guiding area.  Rust teaches a planetary spindle having a drive-side guiding area with full toothing disposed at both the drive-side and opposite ends of the KSR International Co. v. Teleflex Inc. (KSR), supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARC C HOWELL/Primary Examiner, Art Unit 1774